Mr. President, it gives
me great pleasure to see you, a son of the Caribbean,
presiding over the General Assembly at this forty-eight
session with the skill, competence and wealth of experience
we have come to associate with you. My delegation is
confident that under your leadership this session of the
General Assembly will complete its vitally important agenda.
I also wish to express to your predecessor,
His Excellency Mr. Stoyan Ganev of Bulgaria, our
appreciation for the most able manner in which he presided
over the forty-seventh session.
16 General Assembly - Forty-eighth session
May I take this opportunity also to welcome
formally to the United Nations the six countries - the Czech
Republic, Eritrea, Monaco, the Slovak Republic, The Former
Yugoslav Republic of Macedonia, and Andorra - which
joined the Organization this year.
Today the global community is at a crossroads in
history, poised between the prospect of peaceful economic
progress through globalization and technological
advancement and a relapse into conflict fuelled by poverty,
political tyranny and ethnic strife. This situation has
emerged with the end of the cold war, which has ushered in
ideological détente, and where the threat of nuclear conflict
between super-Powers has receded. This is not, however, a
cause for complacency, because unsupervised economic
globalization coupled with an escalation of political
fragmentation could ignite fierce conflict between economic
blocs and social groups world wide. The present dilemma
is how we can capitalize collectively on the advantage
offered by economic globalization, while avoiding political
fragmentation owing to the resurgence of religious and
ethnic intolerance and chauvinistic nationalism.
Globalization, if not complemented by a comprehensive
global economic framework, could lead to wider disparities
between developed and developing countries, leaving a
growing portion of the world’s population mired in poverty
as entire productive sectors and economic activities are
marginalized from the dynamic of economic growth in the
world economy. The United Nations is the only forum that
can forge a global institutional consensus, a multilateral
regulatory regime, and commonly subscribe to goals and
understandings that will reduce the tendency to economic
inequities. A shared economic development consensus could
provide the basis for more equitable participation for the less
developed countries.
Whether mankind succeeds in seizing the present
opportunity for peace and economic progress depends
crucially on the United Nations as a mechanism for a new
global dialogue based on genuine partnership between States
with widely differing philosophies, policies and practices.
The United Nations, with severe constraints of financial and
human resources, has in the past year courageously
attempted to meet these challenges, understandably with
mixed results.
We therefore wish to pay tribute to the
Secretary-General and his dedicated staff of professionals
who have played a critical role in the search for resolution
of bitter conflicts in every region - conflicts which have
inflicted massive human suffering and devastation of the
land.
In Cambodia, elections have taken place and a new
Government has been installed. That achievement in
Cambodia will, we hope, mark the beginning of a new era
of peace and stability in South-East Asia.
On the African continent, we welcome the signing of
the Cotonou Peace Agreement on 25 July, and we urge that
all the parties to the conflict in Liberia remain committed to
this Agreement and work with the United Nations and the
Economic Community of West African States (ECOWAS)
to bring lasting peace to that country. Unfortunately, the
situation in Somalia continues to be tragic and dangerous.
We hope that, through the efforts of the United Nations
Operation in Somalia (UNOSOM) and others, there will be
a speedy return of peace to this land fractured and
devastated by civil strife. Jamaica regrets the continuing
loss of life of members of the UNOSOM forces.
Developments in South Africa are moving in a positive
direction. We welcome the decision to hold, on
27 April 1994, elections open to all parties which will mark
the transition of South Africa to a democratic and non-racial
society, and we eagerly anticipate the establishment of the
Transitional Executive Council. The call by Mr. Mandela
for the removal of sanctions is a welcome one. Jamaica has
participated in building consensus for the United Nations
resolution to lift sanctions, and it intends to lift them
immediately upon the adoption of the resolution.
The situation in the States of the former Yugoslavia is
also an agonizing chronicle of tragic strife, suffering and
abuses. We continue to hope for a just settlement on the
basis of Security Council resolution 859 (1993), which
affirms the fundamental principles on which such a
settlement should be based.
Jamaica too hails the signing of the peace accord
between Israel and the Palestine Liberation Organization on
13 September 1993, while fully recognizing that the progress
achieved, despite its significance, is but an initial step.
Indeed, there are complex matters that will face negotiators
in the months and years ahead.
Nearer to home, in the Caribbean, the Government of
Jamaica and its partners in the Caribbean Community
(CARICOM) have placed the resolution of the Haitian crisis
high among their priorities. CARICOM has been actively
involved at the United Nations in the effort to bring the issue
of Haiti before the Security Council, and I express my
Forty-eighth session - 7 October l993 17
Government’s appreciation to the member States of the Latin
American and Caribbean Group for their support in this
process.
We also commend the Special Envoy of the
Secretaries-General of the United Nations and the
Organization of American States, Mr. Dante Caputo, for his
untiring commitment to this issue. However, in the light of
the grim evidence that dangerous elements are at work in
Haiti, clearly determined to deny the Haitian people security,
democracy and development, the international community
cannot relax its vigilance. President Jean-Bertrand Aristide
is scheduled to return to Haiti on 30 October. His return
will mark the beginning of a long and difficult period of
reconstruction. He will need the full support and
commitment of our Organization, as well as of the entire
international community. There is urgency in the call for
economic and technical assistance. Indeed, the Government
of Jamaica has already offered, within our means, to provide
Haiti with some technical assistance.
This new era following the cold war presents mankind
with new opportunities for a more rational and equitable
management of problems at the global level. I refer, in
particular, to the struggle against poverty and ethnic strife,
human-rights violations and environmental degradation. The
end of cold-war confrontations - political as well as military
and ideological - should not be replaced by economic
conflict. We must grasp the opportunity for constructive
action and now work towards an era of cooperation that is
not distorted by ideological and political tensions.
The Security Council Summit meeting on
31 January 1992 concluded with a statement in which it was
said that its members recognized
"that peace and prosperity are indivisible and that
lasting peace and stability require effective international
cooperation for the eradication of poverty and the
promotion of a better life for all in larger freedom".
(S/23500, p. 5)
We strongly support that view.
For many developing countries, including my own,
market-oriented reforms have been a high priority. We have
made fundamental changes in economic policy, including
monetary and fiscal austerity, trade liberalization, divestment
of public enterprises to the private sector, liberalization of
foreign-exchange markets and general deregulation of
economies. In short, we have undertaken a thoroughgoing
process of structural adjustment, which has created a private-
sector-led, market-driven economy.
For countries that are undertaking economic structural
adjustment the social consequences are high indeed. Tight
monetary and fiscal management reduces the capacity to
provide basic social services, such as health, education and
housing. Yet, if human needs are not adequately met, if
human resources are not developed, we destroy the very
basis of sustained development: our people. Migration -
national and international - is one of the clearest
manifestations of social ills. If people do not find economic
security in their native land, they go wherever they can find
it - from rural to urban area; from one country or one
continent to another. So today there are some 35 million
displaced persons. And such people are to be found in every
region.
The processes of structural adjustment are rendered
extremely difficult in the absence of sustained international
support - either directly, through the sustained infusion of
external resources by way of development assistance and
debt relief, or indirectly, through reduced protectionism in
industrialized countries. Let me give an example related to
debt. Although my Government has managed to reduce the
stock of external debt, debt servicing remains the most
debilitating constraint on the country’s economic
development. The fact that international financial
institutions, to which much of Jamaica’s debt is owed, refuse
to consider the rescheduling of loans continues to be a major
concern of my Government. The consequence of this policy
is that even those resources generated by developing
countries themselves are not available for the pursuit of
national development objectives, as they are pre-empted by
debt-servicing.
I should like to refer to trade liberalization and trade
arrangements, especially with regard to countries undergoing
structural adjustment. In my own region, the Caribbean
Community (CARICOM) has put in place mechanisms to
enhance regional trade. At the same time, however, the
Community is faced with the Herculean task of avoiding or
minimizing the likely short-term to medium-term adverse
impacts on its members of the North American Free Trade
Agreement (NAFTA) when it takes effect. We have had to
make vigorous efforts to ensure that the gains achieved
under existing agreements are not eroded.
Similarly, conditionality applied to loans by
international financial institutions must be designed to be
more appropriate to developing economies. More
specifically, adjustment must take place over an extended
18 General Assembly - Forty-eighth session
period, must minimize social distress and must be growth-
oriented.
My delegation therefore attaches great importance to
the formulation of an agenda for development. That process
should proceed with the sense of urgency and vision with
which the undeniably constructive "Agenda for Peace" has
been promoted. Such an agenda must be forward-looking
and must address fully the wide range of issues pertaining to
development, taking into account the specific circumstances
and needs of developing countries and groups of countries.
It must first establish, as its basic premise, the need for a
favourable international economic environment and a non--
discriminatory trading system, the latter being dependent on
a speedy, balanced and comprehensive outcome to the
Uruguay Round of trade negotiations. Without these
conditions, the efforts of developing countries to build
self-sustaining economies - efforts often accompanied by
painful adjustment strategies and difficult economic-
liberalization programmes - will be frustrated.
The need for a constructive North-South dialogue to be
reactivated has therefore become urgent, and has certainly
become one of the most pressing challenges we face in
elaborating our agenda for development. We were
consequently appreciative of the initiative taken by the
Chairman of the Non-Aligned Movement to meet with the
Chairman of the Group of 7 in Tokyo. We regard this as an
encouraging beginning.
The agenda for development cannot be complete if it
does not include consideration of the problem of external
indebtedness and formulation of specific solutions for its
resolution. A review of the role and functions of the Bretton
Woods institutions is therefore necessary. Similarly, the
reality and inevitability of regional economic integration
processes must be confronted in the agenda for development,
as well as the protection of the environment, following the
ground-breaking achievements of the historic United Nations
Conference on Environment and Development last year in
Rio de Janeiro.
The goal of sustainable development provides a holistic
framework for the United Nations and its Member States to
shape a world in which care and respect for human beings
is equalled only by care and respect for the planet which we
inhabit. At the Earth Summit in Rio, we undertook to
implement measures that would safeguard our natural
habitat. Some of the decisions taken in Rio have already
begun to take effect. These include the establishment of the
Commission on Sustainable Development and the
preparations for the convening of the first Global Conference
on Sustainable Development of Small Island States. My
delegation wishes to stress the importance of this
Conference, which is to be held in Barbados next year. We
take this opportunity to call upon the Members of the
Assembly to give full support to the adoption by the
Conference of a plan of action for the sustainable
development of small island developing States. This will be
the first test of our readiness and commitment to implement
the decisions taken at the Earth Summit.
Equally, Jamaica fully supports the World Conference
on Population and Development, to be held in Cairo in 1994;
the World Summit for Social Development, to be held in
Copenhagen in 1995; and the Fourth World Conference on
Women, to be held in Beijing in 1995.
It gives me great pleasure to allude to the 1982 law of
the sea Convention, which was signed in Montego Bay,
Jamaica, 11 years ago and has now been ratified by 58
countries. I expect that before the end of this forty-eighth
session of the General Assembly the sixtieth ratification will
be deposited with the Secretary-General, thus setting the
stage for the Convention’s entry into force. There can be no
question that support for the Convention continues to be
overwhelming. Our ultimate goal must be to achieve
universal participation in a Convention which is designed for
mankind as a whole. It is therefore appropriate that all the
Convention as soon as possible. As the pace of ratification
intensifies, it could serve as a catalyst for deepening the
process of universalizing the Convention by addressing
creatively the manner in which the provisions of the
Convention are to be implemented on an ongoing,
contemporary basis.
We must pay a tribute, as well, to the Secretary-General
and his predecessor for the initiative they took to promote a
dialogue aimed at addressing issues of concern to some
States in order to achieve universal participation in the
Convention. The integrity of the Convention as a whole
must be maintained, and our search for universality must
recognize the overwhelming support for the Convention by
the international community as a whole and the need to
preserve its fundamental aspects. Let us therefore in our
noble quest for universality concentrate on the manner of the
implementation of the Convention in those areas of concern
to some States.
If the United Nations is to play an active and dynamic
role in promoting a new global partnership, it must examine
its capacity and capability. For that reason, my delegation
agrees that the reform processes now under way should aim
at maximizing the efficiency and effectiveness of the
Forty-eighth session - 7 October l993 19
Organization. Further, my delegation intends to participate
fully in the work of the open-ended ad hoc working group
which will continue to consider the process of revitalizing
the General Assembly. Other discussions related to the
restructuring of the United Nations system must be
transparent and informed by the principles of democracy and
the rules of international law and by those principles
enshrined in the Charter.
My Government wishes to address the issue of the
Security Council in the context of the increased membership
of the United Nations, which rose to 184 this year. The
surging tide of change over the past five years has seen the
responsibilities of the Security Council increase, with the
establishment of 17 peace-keeping operations and the
Council’s further involvement in conflict resolution through
the good offices of the Secretary-General and the dispatch of
fact-finding missions. The time has therefore obviously
come for a review of the Security Council’s composition to
ensure that it is truly representative of the increased
membership of the United Nations and reflects the
democratic principle on which the United Nations is founded -
that is, the sovereign equality of all States.
The reform process in which we are now engaged
within the United Nations must clearly include the Security
Council, the body charged with the responsibility for the
maintenance of international peace and security. A Security
Council which is truly representative and functions
effectively has to be a priority for all of us, because peace
and security, in the military and political sense, are
interwoven with our economic and social security. We in
the Caribbean cannot, and have no desire to, remain aloof
from this debate. We must ensure that a strengthened
United Nations is placed in a position to play a dominant
role in the elaboration of processes of peace and
development and in their implementation based on genuine
interdependence, global partnership and shared responsibility.
We are gathered here because we all have pressing
national concerns and we believe there remains an enduring
faith in multilateralism, which carries the potential for
stronger, more broadly based development over the longer
term, if only all players agree to reaffirm their commitment
and play fully their roles within the global framework of
cooperation.
There is no doubt that this will be difficult, but shared
objectives, shared commitment and shared responsibilities
will ensure a better world for all mankind. As we
contemplate the challenges posed by the present global,
economic and political environment, we must commit
ourselves to a new dialogue within the United Nations
system to forge a global partnership for peace, democracy
and economic progress.
